UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-60403
                           Summary Calendar


                            EARLINE JOWERS,

                                                    Plaintiff-Appellant,


                                  VERSUS


                      TUPELO POLICE DEPARTMENT,

                                                     Defendant-Appellee.




             Appeal from the United States District Court
               for the Northern District of Mississippi
                           (1:96-CV-347-S-D)


                           December 21, 1998
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*



     Earline Jowers (Jowers) has been employed by the Tupelo Police

Department since 1974.    In 1991, she was promoted to the position

of master sergeant.    In August 1995, three openings for lieutenant

were posted; but Jowers did not receive a promotion to any of these

positions.       Jowers   filed   suit     under   Title   VII   and   Age



    *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Discrimination   and   Employment       Act   alleging   that   she   was

discriminated against on the basis of sex or age when she was not

selected for promotion.   After adequate discovery, the defendant,

Tupelo Police Department, moved for summary judgment. The district

court granted defendant’s motion for summary judgment and dismissed

plaintiff’s cause of action.   Jowers timely appealed.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.           For

the reasons stated by the district court in its opinion filed

January 22, 1998, we affirm the order granted defendant’s motion

for summary judgment entered on January 22, 1998.

          AFFIRMED.




                                    2